Citation Nr: 1605019	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as a surviving child of a Veteran for VA death benefit purposes.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1918 to October 1951.  He died in November 1976.  The appellant seeks to establish her status as a surviving child for VA death benefit purposes.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Office in Manila, the Republic of the Philippines.

In May 2015, the Board remanded this case for scheduling a hearing on appeal.  The appellant withdrew her hearing request in a November 2015 written statement.  Therefore, no hearing is required in this matter.


FINDINGS OF FACT

1.  The appellant is the legally adopted daughter of the Veteran; she was born in December 1966 and turned age 18 in 1984.

2.  The Veteran died in November 1976.
 
3.  The appellant's adoptive mother at age 81 obtained VA surviving spouse benefits based on the need for aid and attendance effective from May 9, 2003; the appellant subsequently became her adoptive mother's fiduciary.

4. The appellant's adoptive mother died in August 2004.

5.  The appellant filed a VA claim for death benefits in June 2013 when she was more than 40 years old.

6.  At no time during this appeal was the appellant under 18 years of age, or pursuing a course of instruction, or permanently incapable of self-support by reason of physical and/or mental defect before reaching the age of 18 years.
 
6.  The Veteran had never filed a claim for VA benefits prior to his death and there was no pending claim for VA benefits at the time the appellant's adoptive mother died.


CONCLUSION OF LAW

As a matter of law, recognition of the appellant as the Veteran's surviving child for VA purposes is not warranted.  38 U.S.C.A. §§ 101(4), (14) (West 2014); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law is dispositive of the issue addressed herein.  See Sabonis v. Brown, 6 Vet. App. 426 (1994), Therefore, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See also, Manning v. Principi, 16Vet. App. 534, 542 (2002) (VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on the fact); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Further, VA has no duty to assist a claimant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid the claimant in substantiating the claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Recognition as Surviving Child of Veteran

The appellant seeks entitlement to VA death benefits.  There is no indication in the appellant's statements that she seeks VA benefits as the "alternate" or in the place of her deceased adoptive mother, who was the Veteran's surviving spouse.

VA death benefits may be payable to a child of a veteran.  38 U.S.C.A. §§ 101(14), 1313, 1542; 38 C.F.R. § 3.5.  For VA purposes a "child" is defined as an unmarried person who is either: under the age of 18, or became permanently incapable of self-support before the age of 18, or between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution and who is a legitimate child, a legally adopted child or was an illegitimate child acknowledged by the father.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1); 3.356.

A review of the record shows that the appellant is the legally adopted daughter of the Veteran and his deceased spouse.  The appellant was born in December 1966 and turned age 18 in 1984.  See VA Form 21-534EZ (June 14, 2013).  The Veteran died in November 1976.  See Certificate of Death (November 7, 1976).  The appellant's adoptive mother, at age 81, obtained VA benefits as the Veteran's surviving spouse benefits based on her need for aid and attendance, effective from May 9, 2003.  See Rating Decision (December 16, 2003).  The appellant subsequently became her adoptive mother's fiduciary until her mother's death in August 2004.  See VA Form 21-592 (JF) (March 18, 2004); Certificate of Death (August [redacted], 2004).

The appellant filed a VA claim for death benefits in June 2013.  See VA Form 21-534EZ (June 14, 2013).  At this time, the appellant reported that her birth date was December 1966-she was more than 40 years old.

The appellant argues that she is entitled to VA benefits because she was only 10 years old when her father died and had no knowledge that she could submit a claim for VA benefits; she did not know there was any age limit on applying for VA benefits; and she has had a very hard life.  See Notice of Disagreement (August 2, 2013).

The appellant does not allege nor does the record otherwise suggest that the appellant was under 18 years of age, or pursuing a course of instruction, or permanently incapable of self-support by reason of physical and/or mental defect before reaching the age of 18 years.  The Board observes that the Veteran had never filed a claim for VA benefits prior to his death and there was no pending claim for VA benefits at the time the appellant's adoptive mother died.

The uncontroverted facts in this case are that the appellant is the Veteran's adult daughter, but is not shown to be a "helpless child" for VA purposes prior to turning 18 as defined for VA death benefits purposes.  The appellant was neither a minor child (under the age of 18) nor was he in a program of education or training and under the age of 23 when she filed her VA claim in June 2013; she was born in November 1966 and attained the age of 18 in 1984 and the age of 23 in 1987.  Also, the appellant does not contend, and the evidence does not show, that she became permanently incapable of self-support before the age of 18.  Thus, as a matter of law, the appellant is not a child of the Veteran under the applicable law for the purpose of VA death benefits.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

It is noted that the appellant is not entitled to receive VA death benefits or to apply for such benefits in her adoptive mother's place because she cannot be legally recognized as a surviving "child" of the Veteran for VA purposes and because there was no pending claim for VA benefits at the time of her mother's death in August 2004.

The Board has considered the appellant's arguments.  Unfortunately, the Veteran's contentions are essentially framed in equity. The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.



ORDER

As a matter of law, the appellant is not entitlement to recognition as a surviving child of a Veteran for VA death benefit purposes.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


